         Case 1:20-cv-00243-N/A Document 1-4              Filed 09/17/20       Page 1 of 1



        UNITED STATES COURT OF INTERNATIONAL TRADE

                                                             :
HERMAN MILLER, INC.; DESIGN WITHIN REACH                     :
INC.; GEIGER INTERNATIONAL, INC.           :
NEMSCHOFF INC.; MAHARAM FABRIC              :
CORPORATION                                :
                                            :
                      Plaintiffs,           :
                                            :                               Court No. 1:20-cv-00243
                      v.                    :
                                            :
UNITED STATES OF AMERICA;                   :
OFFICE OF THE UNITED STATES TRADE           :
REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S. :
TRADE REPRESENTATIVE; U.S. CUSTOMS &        :
BORDER PROTECTION; MARK A. MORGAN, U.S.     :
CUSTOMS & BORDER PROTECTION ACTING          :
COMMISSIONER,                               :
                                            :
                      Defendants.            :
                                             :



                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned appears as lead attorney for plaintiffs, Herman Miller

Inc., Design Within Reach, Inc., Geiger International, Inc., Nemschoff Inc., Maharam Fabric

Corporation in this action and requests that all papers be served on him.

Date: September 17, 2020                           /s/ Evelyn M. Suarez
                                                   THE SUAREZ FIRM PLLC
                                                   5523 Sherier Pl., NW
                                                   Washington, D.C. 20017
                                                   202-552-0310
                                                   esuarez@suarezfirm.com
